UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7370


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ANTHONY KENNEDY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:05-cr-00815-HMH-1)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Kennedy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Anthony Kennedy appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and

find no reversible error.   Accordingly, although we grant Kennedy’s application to

proceed in forma pauperis, we affirm the district court’s order. See United States v.

Kennedy, No. 6:05-cr-00815-HMH-1 (D.S.C. Oct. 23, 2018); see also Pepper v. United

States, 562 U.S. 476, 491 (2011); United States v. Black, 737 F.3d 280 (4th Cir. 2013).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2